DETAILED ACTION

Status of Claims
Claims 1, 8, and 15 have been amended in the response received 6/9/2021.
Claims 2, 3, 9, 10, 16, and 17 have been canceled in the response received 6/9/2021.
Accordingly, claims 1, 4-8, 11-15, and 18-20 are pending.
Claims 1, 4-8, 11-15, and 18-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1 & 4-7 are directed to a system, claims 8 & 11-14 are directed to an article of manufacturer and claims 15 & 18-20 are directed to a process (see MPEP 2106.03). Independent claims 1, 8 and 15 are parallel in nature, therefore, the analysis will use claim 1 (representative). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “generating personalized item recommendations using product interaction and time value data”. 
Specifically, claim 1 (representative) recites the steps of:
receiving a plurality of prior interactions associated with a first user identifier, wherein each of the prior interactions includes a product interaction and a time value; 
generating a ranked list of item recommendations based on the plurality of prior interactions, wherein the ranked list of item recommendations is generated using temporal information embedded into a finite-dimensional vector space, wherein the temporal information is embedded into the finite-dimensional vector space using Bochner’s theorm, and wherein a Monte Carlo integral is implemented to construct an estimate of a kernel K(t1, t2) representative of the temporal information, wherein

    PNG
    media_image1.png
    40
    361
    media_image1.png
    Greyscale

which provides a finite dimensional feature map to Rd of 
    PNG
    media_image2.png
    39
    453
    media_image2.png
    Greyscale

outputting the ranked list of item recommendations; and 
generating a display including the ranked list of item recommendations.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “generating personalized item recommendations using product interaction and time value data”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in the representative claim 1 is certain methods of organizing human activity because the system generates personalized item recommendations using product interaction and time value data of a user.
 a computing device, a trained prediction model, a processor and a device. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the computing device to comprise, for example, wireless devices such as wireless headsets, audio and multimedia devices and equipment, such as audio players and multimedia players, telephones, including mobile telephones and cordless telephones, and computers6  (¶0025). The trained prediction model includes one or more functional mapping layers and one or more self-attention layers configured to capture and model user interactions including product interactions and time values (¶0035). The processor may be implemented as a general purpose processor, a chip multiprocessor (CMP), a dedicated processor, an embedded processor, a digital signal processor (DSP)… (¶0017). The device comprises, for example, wireless devices such as wireless headsets, audio and multimedia devices and equipment, such as audio players and multimedia players, telephones, including mobile telephones and cordless telephones, and computers6  (¶0025). These descriptions of a computing device, a trained prediction model, a processor and a device demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely computerizes “generating personalized item recommendations using product interaction and time value data” (claims 1, 8 and 15) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 8 and 15 are ineligible.
Dependent claims 2-7, 9-14 and 16-20 do not aid in the eligibility of independent claims 1, 8 and 15 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 8 and 15. Accordingly, claims 2-7, 9-14 and 16-20 are ineligible.

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 10 of the Remarks Applicant argues that “the present claims are not directed to ‘certain methods of organizing human activity,’ but instead are directed to patent eligible subject matter.” Specifically, on pages 11-12 of the Remarks Applicant argues that “the present claims are not directed to fundamental economic principles or practices…managing personal behavior, relationships, or interactions between people…[and] the present claims do not fall within the ‘commercial or legal interactions’ category, as they are not directed to contacts, legal obligations, advertising, marketing or sales activities, or business relations.” The Examiner respectfully disagrees. As defined in the 2019 PEG, certain methods of organizing human activity are defined as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the claims recite generating a ranked item list which is a sales activity because it is related to assisting a user in finding appropriate items.
Additionally, the claims, as amended, recite an abstract idea such as a mathematical concepts. As described in the 2019 PEG, mathematical concepts include “mathematical relationships, mathematical formulas or equations, mathematical calculations”. In this case, the claims recite mathematical formulas in order to output a ranked list of item recommendations. Thus, representative claim 1 recites an abstract idea.
i.e., special purpose computer configured to generate both a list of ranked items and a user interface,” and “unlike in Ultramercial, the present claims are not directed to “an idea, having no particular concrete or tangible form.” The Examiner respectfully disagrees. The 2019 PEG redefined Step 2A of the Alice/Mayo test to consist of Prongs 1 and 2. Prong 1, according to the 2019 PEG requires examiners to evaluate whether the claim recites an abstract idea by determining whether the claimed limitations fall within the subject matter groupings of abstract ideas enumerated in Section 1 of the 2019 PEG. Following a determination that the claims recite an abstract idea within the subject matter groupings, Prong 2 requires examiners to evaluate whether the judicial exception is integrated into a practical application. Therefore, Prong 1 requires an evaluation as to whether a claim recites an abstract idea and Prong 2 requires an evaluation of the additional elements. In this case, while the claims may include a computer and user interface, such features do not preclude the claims from reciting an abstract idea such as a certain method of organizing human activity. 
On pages 12-13 of the Remarks Applicant argues that “similar to the claims in Enfish, the present claims are directed to an improvement to computer functionality itself.” Specifically, Applicant argues that “Claim 1 specifically recites…an improvement to the way user interfaces are presented and an improvement to the way in which a computer system itself selects items for inclusion in a user interface.” The Examiner respectfully disagrees. The claims in Enfish focused on a specific improvement in computer capabilities i.e. a self-referential table for a computer database. Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Unlike Enfish, the present claims and specification are not directed to a similar improvement. While the claims recite a memory and processor performing the claimed steps and an interface for displaying a Enfish which was directed toward a very particular improvement to a computer database.
Furthermore, in finding that the claims did not recite an abstract idea and thus were eligible, the court in Enfish determined that the Enfish claims were not ones in which general-purpose computer components were added after the fact to a fundamental economic practice or mathematical equation (or other abstract idea). Id. In contrast, the thrust of the present claims is generating item recommendations wherein the computer components are ones in which general-purpose computer components were added after the fact. Neither the claims nor the specification provide any specific explanation of a specific implementation or improvement of the general-purpose computer components. As such, the claims are unlike those found eligible in Enfish and thus the Examiner maintains that the claims recite an abstract idea and are ineligible, unlike Enfish. 
In additional to precedential case law such as Enfish, the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). Additionally, in McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0002]-[0003] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as assisting users in finding items. Although the claims include computer technology such as a memory, a processor, and user interface, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish (as discussed above), Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing 
On page 16 of the Remarks Applicant argues that “similar to the claims in DDR Holdings, the present claims are directed to a system which is useful in serving webpages that are automatically generated and transmitted.” The Examiner respectfully disagrees. In DDR Holdings the court found that the “claimed solution [was] necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). The court noted that the problem addressed by the claimed invention was a problem specific to the Internet and/or computer networks – that is the problem of retaining website visitors that, if adhering to the routine and convention functioning of Internet link protocol, would instantly be transported away from a host's website after “clicking” on an advertisement and activating a hyperlink. Id. The court noted that the DDR Holdings claims did not broadly and generically claim “use of the Internet” to perform an abstract business practice and, unlike Ultramercial, the DDR Holdings claims “specif[ied] how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Id. Furthermore, the court noted that the claims in DDR Holdings did not “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.” Id.
In contrast to the claims in DDR Holdings, the claims at issue are not “necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” Unlike the claims in DDR Holdings, the present claims recite functions that could be performed outside of the Internet or computing networks. For example, absent the computing components recited in the claims, using interactions associated with a user identifier to generate a ranked item recommendation list based on mathematical relationships can be performed. The present claims merely employ computing elements to facilitate the implementation of the abstract idea. As such, unlike DDR Holdings, the claims do “recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations.”



	
	
	
	
	

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLISON G WOOD/Primary Examiner, Art Unit 3625